47 N.Y.2d 928 (1979)
In the Matter of the Claim of Edward Boulware, Appellant. Philip Ross, as Industrial Commissioner, Respondent.
Court of Appeals of the State of New York.
Argued June 1, 1979.
Decided June 26, 1979.
David L. Posner for appellant.
Robert Abrams, Attorney-General (Irving Jorrisch, Murray Sylvester and Robert A. Feuerstein of counsel), for respondent.
Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER concur.
*929MEMORANDUM.
The order of the Appellate Division should be affirmed.
There is substantial evidence in the record to support the Unemployment Insurance Appeal Board's determination that claimant's discharge resulted from misconduct in connection with his employment. The board was entitled to find that claimant's conduct, in placing an uncovered paint can beneath his desk barely one day after he had received an explicit injunction not to leave open cans of paint in the office, was not merely inadvertent but a volitional act in disregard of his employer's specific instruction to the detriment of the latter's interest. (See Matter of Norman [Ross], 53 AD2d 950; Matter of McGlynn [Levine], 52 AD2d 709).
Order affirmed, with costs, in a memorandum.